                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

U.S. COMMODITY FUTURES
TRADING COMMISSION,

              Plaintiff,

v.                                                    Case No. 3:15-cv-5-J-34MCR

ALLIED MARKETS, LLC,
JOSHUA GILLILAND, and
CHAWALIT WONGKHIAO,

              Defendants.
                                            /

                                         ORDER

       THIS CAUSE is before the Court on Magistrate Judge Monte C. Richardson’s

Report and Recommendation (Doc. 76; Report), entered on June 28, 2019,

recommending that Plaintiff’s Motion for Entry of Final Default Judgment (Doc. 75; Motion)

be granted in part and denied in part; that a permanent injunction be entered against

Defendant Allied Markets, LLC; and that judgment be entered in favor of Plaintiff. See

Report at 1, 26-27. To date, no objections to the Report have been filed by Plaintiff or

Defendant, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);



                                                1
United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla.

May 14, 2007).

        Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge.1 Accordingly, it is hereby

        ORDERED:

        1. Magistrate Judge Monte C. Richardson’s Report and Recommendation (Doc.

            76) is ADOPTED as the opinion of the Court.

        2. Plaintiff’s Motion for Entry of Final Default Judgment (Doc. 75) is GRANTED,

            in part, and DENIED, in part.

        3. The motion is GRANTED to the extent that the Clerk of the Court is DIRECTED

            to enter judgment in favor of Plaintiff U.S. Commodity Futures Trading

            Commission and against Allied Markets, LLC in the total amount of

            $2,470,062.00, representing $1,235,031.00 in restitution and $1,235,031.00 in

            civil monetary penalty. Post-judgment interest will accrue at the statutory rate

            set forth in 28 U.S.C. § 1961.

        4. The Clerk of Court is further DIRECTED to enter judgment in favor of Plaintiff

            U.S. Commodity Futures Trading Commission as follows:

                Defendant, Allied Markets, LLC, is permanently restrained, enjoined,
                and prohibited from directly or indirectly: (a) engaging in conduct that
                violates 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc), 6b(a)(2)(A), (C), 6k(2),
                6m(1), and 6o(1), and 17 C.F.R. §§ 3.12, 4.20, 4.41, 5.2 and 5.3; (b)
                trading on or subject to the rules of any registered entity as that term
                is defined in 7 U.S.C. § 1a; (c) entering into any transactions
                involving commodity interests for its own personal account or for any
                account in which it has a direct or indirect interest; (d) having any

1
  In doing so, the Court reads the reference to the Weinberger decision in footnote 5 to be authority from
the 6th Circuit Court of Appeals rather than the 8th.

                                                     2
                commodity interests traded on its behalf; (e) controlling or directing
                the trading for or on behalf of any other person or entity, whether by
                power of attorney or otherwise, in any account involving commodity
                interests; (f) soliciting, receiving, or accepting any funds from any
                person for the purpose of commodity-related activity; (g) applying for
                registration or claiming exemption from registration with CFTC in any
                capacity; (h) engaging in any act requiring registration with the CFTC
                (or an exemption from such registration); (i) acting as a principal,
                agent, officer, or any other employee of any person required to be
                registered with CFTC or expressly exempted from such registration
                pursuant to 17 C.F.R. § 4.14(a), except such persons provided for in
                17 C.F.R. § 4.14(a)(9).

      5. Otherwise, the Motion is DENIED.

      6. The Clerk of the Court is DIRECTED to terminate any pending motions and

             close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 4th day of October, 2019.




i44

Copies to:

Counsel of Record

Allied Markets, LLC




                                              3
